      Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 1 of 17




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

MICHAEL J. BYNUM and                     §
CANADA HOCKEY LLC                        §
d/b/a EPIC SPORTS,                       § Civil Action No. 4:17-cv-00181
                                         §
Plaintiffs,                              § OMAN Amicus Brief
                                         §
vs.                                      §
                                         §
TEXAS A&M UNIVERSITY                     §
ATHLETIC                                 §
DEPARTMENT; TEXAS A&M                    §
UNIVERSITY 12TH MAN                      §
FOUNDATION; BRAD                         §
MARQUARDT, in his individual             §
capacity; ALAN CANNON, in his            §
individual capacity; and LANE            §
STEPHENSON, in his individual            §
capacity,                                §
                                         §
Defendants.                              §


          AMICUS CURIAE RALPH OMAN’S BRIEF IN SUPPORT OF
         PLAINTIFFS’ PENDING MOTION FOR RECONSIDERATION
 Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 2 of 17




                        TABLE OF CONTENTS

TABLE OF AUTHORITIES ……………………………………………………….3

STATEMENT OF INTEREST OF AMICUS CURIAE …………………………...4

QUALIFICATIONS ………………………………………………………………..6

ARGUMENT……………………………………………………………………….9

CONCLUSION……………………………………………………………………16




                                    2
   Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 3 of 17




                             TABLE OF AUTHORITIES

                                           Cases

Allen v. Cooper 517 U.S. 44 (2020)

Atascadero State Hospital v. Scanlon, 473 U.S. 234 (1985)

Chavez v. Arte Publico Press, 204 F3d 601 (5th Cir. 2000)

United States v. Georgia, 546 U.S. 151 (2006)

                                 Constitutional, Statutory,
                                 and Regulatory Provisions

U.S. Const. art. I, § 8, cl. 8

Pub. L. No. 101`-553, 104 Stat. 2749

52 Fed. Reg. 42,045 (Nov. 2, 1987)

                                     Other Authorities

Copyright Remedy Clarification Act and Copyright Office Report on Copyright
Liability of States: Hearing on H.R. 1131 Before the Subcomn. on Courts,
Intellectual Property, and the Administration of Justice of the H. Comm. On the
Judiciary, 101st Cong. (1989)

Letter from Reps. Robert W. Kastenmeier & Carlos Moorhead, H. Subcomm. On
Courts, Civil Liberties, and the Administration of Justice, to Ralph Oman, Register
of Copyrights (Aug. 3 1987)

Letter from Ralph Oman, Register of Copyrights, to Reps. Robert W. Kastenmeier
& Carlos Moorhead, H. Subcomm. On Courts, Civil Liberties, and the
Administration of Justice (June 27, 1988)

U.S. Copyright Office, Copyright Liability of States and the Eleventh Amendment:
A Report of Register of Copyrights (June 1988)




                                             3
    Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 4 of 17




            STATEMENT OF INTEREST OF AMICUS CURIAE1

       I, Ralph Oman, submit this brief as amicus curiae in support of plaintiff’s

Motion for Reconsideration. I submitted an amicus brief in Allen v. Cooper, 517

U.S. 44 (2020) and my name was mentioned expressly on several occasions during

oral argument and in Justice Kagan’s written opinion. See, generally my amicus

brief attached as Appendix F. I served as the Register of Copyrights of the United

States from 1985 to 1994, and I am currently the Pravel, Hewitt, Kimball, and

Kreiger Professorial Lecturer in Intellectual Property and Patent Law at the George

Washington University Law School. Before Congress passed the Copyright

Remedy Clarification Act (“CRCA”) Pub. L. No. 101-553, 104 Stat. 2749 (1990),

the U.S. House of Representatives asked me for “assistance with respect to the

interplay between copyright infringement and the Eleventh Amendment,” and to

investigate the “practical problems relative to the enforcement of copyright against

state governments.” Letter from Reps. Robert W. Kastenmeier & Carlos

Moorhead, H. Subcomm. on Courts, Civil Liberties & the Admin. of Justice, to

Ralph Oman, Register of Copyrights, at 1 (Aug. 3, 1987) (“1987 Letter to Oman”),

in U.S. Copyright Office, Copyright Liability of States and the Eleventh


1
  The parties have not consented to the filing of this brief. No counsel for a party
authored this brief in whole or in part; and no such counsel, any party, or any other
person or entity---other than amicus curia---made a monetary contribution intended
to fund the preparation or submission of this brief.


                                          4
     Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 5 of 17




Amendment: A Report of the Register of Copyrights (June 1988) (“Register’s

Report”). 2

         In response to that request, I and my staff at the Copyright Office solicited

and reviewed dozens of public comments in late 1987 and early 1988. After

completing that review, we reported to Congress on the “dire financial and other

repercussions that would flow from State Eleventh Amendment immunity for

damages in copyright infringement suits,” and noted the recent uptick of cases

finding States immune from copyright damages. Register’s Report, at ii-iii.

Congress’s decision to enact the CRCA was based, in large part, on that report and

on my subsequent testimony about the need for corrective legislation.

         I respectfully submit this amicus brief to provide the Court with my first-

hand perspective of the evidence that we collected and reviewed. I have read, and

I fully embrace and support, the arguments propounded by plaintiffs in their

Motion for Reconsideration. The invocation of United States v. Georgia, 546 U.S.

151 (2006) adds a compelling new dimension to the plaintiffs’ motion, as I will

discuss below. Using the jargon of the sports world (appropriate in this case

involving a book about Texas A&M football), United States v. Georgia is a “game-

changer.”




2
    Available at http://files.eric.ed.gov/fulltext/ED306963.pdf.

                                             5
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 6 of 17




      But first, with the indulgence of the Court, I will give a brief account of my

recollection of the legislative effort that led to enactment of the CRCA.

                                 QUALIFICATIONS

      As the Pravel Professorial Lecturer in Intellectual Property and Patent Law

at the George Washington University Law School, I have taught copyright law for

more than 27 years. I have 46 years of experience in domestic and international

copyright law and administration. My qualifications include my education,

training, and experience in the area of copyright legislation and U.S. Copyright

Office practice and procedure.

      As noted above, from 1985 to 1994 I served as the Register of Copyrights of

the United States. As the Register of Copyrights, I was the chief government

official responsible for administering the U.S. copyright system. Among other

responsibilities, the Register of Copyrights makes rulings on the copyrightability of

works and supervises the work of the Registration Specialists who examine the

applications.

      As the Register of Copyrights, I acted as principal advisor to Members of

Congress on copyright legislation and the state of the Copyright Office. I continue

in that advisory role at the George Washington University Law School. In

September 2008, I testified before the House Judiciary Committee on pending

copyright legislation, and in August 2009, I testified before the Senate Judiciary



                                          6
   Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 7 of 17




Committee on a copyright bill that the Chairman, Senator Patrick Leahy of

Vermont, had introduced. I also participated in a hearing in 2014 with Rep. Jerold

Nadler, the current Chairman of the House Judiciary Committee.

      Internationally, I represented the United States at official meetings and

diplomatic conferences, and I served as principal advisor to the U.S. Department of

State on copyright matters, including drafting, negotiating and implementing

copyright treaties. During my tenure as Register, I helped move the United States

into the Berne Convention for the Protection of Literary and Artistic Works, a goal

sought by U.S. Registers for over 100 years.

      Before becoming Register, I served in several other government positions,

including Chief Counsel of the U.S. Senate Subcommittee on Patents, Copyrights,

and Trademarks. I also served, from 1975 through 1977, as Chief Minority

Counsel on the Subcommittee on Patents, Trademarks and Copyrights. In that

capacity, I participated in the final drafting and negotiations that led to passage of

the landmark U.S. Copyright Act of 1976, the current statue.

      I am a graduate of Hamilton College (A.B., 1962) and Georgetown

University Law Center (J.D., 1973), where I served as Executive Editor of the

Georgetown Journal of International Law. I served two tours of duty as a Naval

Flight Officer with my squadron in Vietnam before entering law school. I am also

a former Foreign Service Officer in the U.S. diplomatic corps, having served two



                                           7
   Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 8 of 17




years as Third Secretary of Embassy in Saudi Arabia. I am a Past President of the

Giles S. Rich American Inn of Court (Washington’s intellectual property Inn), a

former Trustee of the Copyright Society of the U.S.A., and Past Chair of the

Copyright Division of the ABA’s Intellectual Property Law Section. I now serve

as the Section’s Copyright Liaison to the World Intellectual Property Organization

(WIPO) in Geneva. I have been a frequent delegate at WIPO meetings, including

the series of meetings that led to the 1996 Diplomatic Conference that modernized

the Berne Convention and resulted in passage of the Digital Millennium Copyright

Act of 1998 in the United States. I also represented the ABA at the diplomatic

conference in Morocco in 2013 that adopted the Marrakech Treaty, which

facilitated access to copyrighted materials by the blind and visually impaired.

      At George Washington University Law School, I teach two advanced

copyright seminars. Additionally, I authored a book entitled “Copyright: Engine

of Development,” published in 1995 in Paris by UNESCO. In 1993, I received the

International Book Award from the International Publishers Association, and, in

2009, I received the Jefferson Medal in recognition of my lifelong contribution to

intellectual property law.




                                          8
   Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 9 of 17




                                    ARGUMENT

      The U.S. copyright law has a long pedigree. In 1787, the American people,

acting through their representatives in Philadelphia, adopted the copyright clause

of the U.S. Constitution. We were the first country to enshrine author’s rights in

the organic law of the land – in the Constitution itself.

      Under that banner, from the thirteen coastal foot-holds of European

civilization that we’d carved out of the wilderness, we would launch the westward

drive of a uniquely American civilization. The United States made copyright a

central tenet of our culture. We recognized that financial incentives would drive

creativity and spur innovation. As we moved from scientific and cultural

backwater to economic powerhouse – in the process becoming the world’s leading

producer and exporter of scientific tracts and popular culture – copyright was with

us every step of the journey. Copyright helped us conquer and people the vast

tracts of the interior. Books, newspapers, maps and charts fired the imagination of

the pioneers and gave them courage. They read the diaries of the pathfinders; they

plotted their journey overland on the maps of Lewis and Clark; they navigated

around the Horn on the charts of Yankee sea captains. Once they reached their

promised land, “how-to” books on popular mechanics, medicine, agriculture, and

animal husbandry taught them how to tame the land, nurse the sick, and educate

their children. The copyright clause helped us build a great nation.



                                           9
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 10 of 17




      Over the years copyright has increased its reach and importance by

accommodating new technologies that have expanded the audience for creative

works. What started out in 1790 as protection for books, maps, and charts has

grown to embrace photographs, music, sound recordings, choreography, motion

pictures, radio, television, cable, architecture, video games, software, and now the

internet.

      At each step in that technological evolution, the courts have played a key

role in defining the metes and bounds of copyright protection, often without any

guidance from Congress. The challenges to copyright posed by digital technology

– including peer-to-peer file sharing of sound recordings and motion pictures,

digital reproduction of books and photographs, and uncontrolled online

dissemination of all works – are many, and we continue to ask the courts to solve

copyright problems as they emerge, while keeping a weather eye on the underlying

constitutional purposes of copyright – to promote the Progress of Science.

      In 1985 the Supreme Court handed down Atascadero State Hospital v.

Scanlon, 473 U.S. 234 (1985) the same year that I became Register, and the

liability of States for copyright infringement became an open question and an

important part of my life. I have been working on the issue for 35 years. In the

1976 Copyright Act, Congress thought it had imposed liability on the States

despite the constraints of the 11th Amendment, and the States acted accordingly.



                                         10
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 11 of 17




They were respectful of copyright, and, mindful of potential liability, they spent

time and money educating their employees on the importance of respecting

copyrights. Of course, it was much easier for States in the 1970s to embrace

honorable copyright policies, before all of the new technologies changed our world

and made unlawful copying fast, easy, and cheap.

      The Chairman of the House Subcommittee on Courts, Civil Liberties, and

the Administration of Justice, Robert W. Kastenmeier of Wisconsin, had

personally shepherded the 1976 Copyright Act through its 20-year extended

gestation to final enactment. He was an astute copyright lawyer, and a widely

respected constitutional lawyer as well. With Atascadero, he immediately saw its

implications for both copyrights and patents. Shortly thereafter, his staff began

informal consultations with the Copyright Office and with copyright experts in

academia. Finally, in 1987, he and the Subcommittee’s ranking Republican,

Carlos Moorhead of California, sent me a letter asking the Office to investigate

State sovereign immunity and its bearing on copyright infringement, and to prepare

a formal report on our findings. We issued the report, Copyright Liability of States

and the Eleventh Amendment: A Report of the Register of Copyright, in June of

1988, and it provided the factual basis for justifying and drafting corrective

legislation. We acknowledged that the report had its limitations. Without

subpoena power, we had to rely on information provided voluntarily by the States



                                          11
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 12 of 17




themselves as to their waiver policies and their alternative State remedies, but

many of the States chose not to reply. We also recognized that the reports from the

private sector did not reflect the full picture of the magnitude of the threat. For one

thing, since 1978, the effective date of the Copyright Act of 1976, the States had

all assumed that they were fully liable for monetary damages for copyright

infringement, and they acted accordingly. I was often told by copyright owners

that the State actors usually settled quickly without litigation if infringements were

discovered. So the number of actual filed cases stayed low. Also, as mentioned

above, many of the digital technologies that would make infringing activity so

tempting to State actors were not yet in place, so the digital threat to copyright was

still mostly speculative. And, after Atascadero, many potential plaintiffs decided

to forego expensive litigation if they couldn’t win monetary damages and attorneys

fees. As a result, the Report’s list of copyright infringement suits against States or

State actors was relatively short.

      Even so, Mr. Kastenmeier recognized that these numbers would jump in the

near future, as the digital revolution gathered momentum, as the States became

aware of their immunity from monetary liability, as many of them moved their

copyright awareness training programs to the back burner, and as the threat of

litigation waned and no longer acted as a deterrent to illegal State action. The

Chairman acted quickly to introduce legislation that would abrogate State



                                          12
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 13 of 17




sovereign immunity for willful infringement, and under his leadership, and the

leadership of Senator Leahy, the bill moved through the House and Senate with

exceptional speed. In 1990, Congress enacted the Copyright Remedy Clarification

Act (CRCA), and President George H.W. Bush signed it into law.

      Mr. Kastenmeier assumed that the courts would respect and rely on the

predictive judgment of Congress in enacting the measure, but he was disappointed.

Word spread that the CRCA would not pass constitutional muster after the

Supreme Court struck down the patent equivalent. Not unexpectedly, State

copyright infringements continued to multiply. After the Fifth Circuit decision in

Chavez v. Arte Publico Press, 204 F.3d 601 (5th Cir. 2000) the pace of

infringement accelerated. The use of pirated software by State universities and

State agencies rocketed, according to reports from the software industry. (See the

brief of The Software & Information Industry Association in Appendix B.)

California systematically reproduced tens of thousands of copyright-protected

newspaper and magazine articles without authorization or payment. (See the brief

of Dow Jones in Appendix C.) And professional photographers saw their works

used repeatedly by State government tourist agencies, without permission and

often without even the courtesy of a byline. (See generally, the brief of the

American Society of Media Photographers, Inc., and the National Press

Photographers Association the North American Nature Photography Association,



                                         13
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 14 of 17




the Graphic Artists Guild, the Professional Photographers of America, American

Photographic Artists, and the Digital Media Licensing Association in Appendix

D.)

      I attach in Appendix A of this brief a list of 166 copyright cases filed in

federal courts against States or State actors since the Chavez decision in 2000.

They were filed despite the futility of litigation after Chavez. These cases

therefore reflect only the tip of the infringement iceberg, but they also offer

compelling evidence of the growing magnitude of the problem.

      I will not recount the history and holding of the Allen v. Cooper case, which

the parties have fully briefed. Even so, I note that Justice Kagan, in laying out the

roadmap for a congressional effort to enact a revised (and constitutionally sound)

version of the CRCA, has also given that roadmap to the U.S. District Courts. If a

district court judge, using his or her full measure of discretion, can tailor a remedy

that meets the Kagan requirements – that the remedy be “congruent” and

“proportional” to the harm done and the nature of the infringement – it will pass

constitutional muster. In this case, Texas A&M willfully and brazenly infringed

plaintiffs’ copyright in their unpublished manuscript. They removed the copyright

owners’ names. It effectively destroyed the potential market for the book by

sending hundreds of thousands of copies to sports-loving Texas A&M alumni.

Texas provides no state law remedy. If this Court were to direct a verdict for



                                          14
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 15 of 17




plaintiffs that was “congruent” and “proportional” to the infringement, that verdict

would satisfy the Supreme Court. (See generally the brief of David Nimmer and

Ernest Young in Appendix E.)

      Earlier, I mentioned the importance of the Supreme Court’s holding in U.S.

v. Georgia. As plaintiffs’ brief makes clear, that holding allows this Court to reject

the Texas assertion of sovereign immunity in this case because it results from an

unconstitutional taking without just compensation and without due process, in

violation of Section 5 of the 14th Amendment.




                           (Signature on following page)




                                         15
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 16 of 17




                                CONCLUSION

      Amicus Curiae Ralph Oman respectfully urges that the Motion for

Reconsideration be granted, and the case proceed on the merits.

      Date: May 20, 2020                     Respectfully submitted,

                                             ARMSTRONG & LEE LLP

                                             By:   /s/ Joshua D. Lee
                                                   Joshua D. Lee
                                                   S.D. Tex. Bar No. 2696823
                                                   State Bar No. 24100139
                                             2900 North Loop West, Ste. 830
                                             Houston, Texas 77092
                                             Telephone: (832) 709-1124
                                             Facsimile: (832) 709-1125
                                             jlee@armstronglee.com

                                             Attorney for Amicus Curiae
                                             RALPH OMAN, Pravel, Hewitt,
                                             Kimball and Kreiger Professorial
                                             Lecturer in Intellectual Property
                                             and Patent Law, George
                                             Washington University Law School




                                        16
  Case 4:17-cv-00181 Document 134-1 Filed on 05/20/20 in TXSD Page 17 of 17




                          CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020 I electronically filed a copy of this

Motion, as well as the attached proposed Brief Amicus Curiae by Ralph Oman,

using the CM/ECF System for the United States District Court for the Southern

District of Texas, which will send notification of that filing to all counsel of record

in this litigation.

                                               By:   /s/ Joshua D. Lee
                                                     Joshua D. Lee




                                          17
